Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 1 of 17 PageID #: 701




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                             )
                                                      )
                               Plaintiffs,            )
                                                      )
                          v.                          )       No. 2:20-cv-00630-JMS-DLP
                                                      )
 WILLIAM P. BARR, et al.                              )
                                                      )
                               Defendants.            )

                       Order Denying Motion for Preliminary Injunction

        The novel coronavirus, or COVID-19, has killed more than 280,000 Americans and more

 than 6,000 Indiana residents. COVID-19 infections are surging in Indiana, with hospitalizations at

 an all-time high. At FCC Terre Haute, 285 inmates and staff member are currently COVID-

 positive. Despite these alarming numbers, the Attorney General of the United States and Federal

 Bureau of Prisons have determined that proceeding with the execution of five condemned inmates

 at FCC Terre Haute in December and January is an appropriate course of action.

        The plaintiffs are two inmates at FCI Terre Haute who have preexisting conditions that

 increase their likelihood of severe complications if they were to contract COVID-19. The plaintiffs

 allege that the government's decision to proceed with the scheduled executions manifests

 deliberate indifference to their health. They have moved the Court to enjoin all five executions

 until the threat of the pandemic has passed and all inmates and staff at FCC Terre Haute have been

 vaccinated.

        Although the Court shares the plaintiffs' concerns that conducting executions at this time

 may well result in more COVID-19 cases for those involved in the executions, the plaintiffs have




                                                 1
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 2 of 17 PageID #: 702




 not shown that increased risk extends to them, and thus have not shown a likelihood of success on

 the merits of their motion. Accordingly, the motion for preliminary injunction must be denied.

                                        I.      Background

         A.      COVID-19 in the Community

         COVID-19 has been spreading in the United States since early 2020. It is a highly

 contagious and deadly disease. While most people who contract COVID-19 experience mild

 symptoms, the virus can lead to respiratory failure, lung damage, heart damage, neurological

 damage, and death. The virus is generally spread "through exposure to respiratory droplets when

 a person is in close contact with someone who has COVID-19," though there is also evidence that

 transmission can occur amongst people who are farther apart if they are in enclosed spaces with

 inadequate ventilation. 1 Wearing masks, hand-washing, and social distancing help prevent the

 spread of the virus. Id.

         This year, more than 13 million people in the United States have tested positive and more

 than 280,000 Americans have died from COVID-19-related illnesses. 2 The virus has upended

 every aspect of American life. More Americans work from home than ever. Businesses such as

 restaurants, movie theaters, and concert venues have shuttered—some temporarily, some

 permanently. Millions of children are attending school virtually. Hospitals' resources are stretched

 to their limits. Dr. Anthony Fauci, the nation's top infectious disease expert, has urged Americans

 to cancel Christmas travel plans, citing the uptick in cases from ill-advised Thanksgiving travel. 3



 1
   CDC, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
 sick/how-covid-spreads.html (last updated Oct. 28, 2020).
 2
   CDC, Covid Tracker, https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days
 (last accessed Dec. 8, 2020).
 3
  Alex Korab, Dr. Fauci Warns You Cancel Christmas Travel Now, YAHOO LIFE (Dec. 4, 2020),
 https://www.yahoo.com/lifestyle/dr-fauci-warns-cancel-christmas-125504391.html
                                                  2
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 3 of 17 PageID #: 703




        On March 6, 2020, Indiana Governor Eric Holcomb declared a public health emergency

 throughout the State of Indiana and renewed that declaration for the ninth time on December 1,

 2020. 4 In Indiana, more than 387,000 Indiana residents have contracted COVID-19, and 5,986

 have died. 5 Indiana has experienced a surge of positive cases in recent weeks. As of December 1,

 2020, Indiana ranks second in the nation for COVID-19 hospitalizations per capita, with roughly

 50 out of every 100,000 Hoosiers currently hospitalized with COVID-19. 6 The number of Indiana

 residents now hospitalized with COVID-19 exceeds any other time in the pandemic. Id. With over

 1,400 COVID-19 deaths, November was the deadliest month in Indiana since the pandemic

 began. 7

        In light of the surge of cases in Indiana, Governor Holcomb has implemented new measures

 to "counter the spread" of COVID-19, including enhanced social distancing and limits on how

 many people may convene "in a single space." 8 The Indiana Department of Health has created a

 system of color-coding counties based on the number of weekly cases per 100,000 and the seven-


 4
  Executive Order 20-49, Ninth Renewal of the Public Health Emergency Declaration for the
 COVID-19 Outbreak, (Dec. 1, 2020) available at, https://www.in.gov/gov/files/Executive-
 Order-20-49-Ninth-Renewal-of-Emergency-Declaration.pdf
 5
  IN.GOV, Department of Health: Health Department Updates Statewide COVID-19 Case
 Counts (Dec. 7, 2020), https://events.in.gov/event/health_department_updates_statewide_covid-
 19_case_counts_5636
 6
  Shari Rudavsky and Emily Hopkins, Indiana has more people per capita hospitalized for
 coronavirus than any other state but one, INDIANAPOLIS STAR (Dec. 1, 2020),
 https://www.indystar.com/story/news/health/2020/12/01/indiana-covid-state-2nd-nation-
 hospitalizations-per-capita/6468779002/
 7
  Shari Rudavsky and Stephen Beard, November is deadliest month to date for Indiana,
 INDIANAPOLIS STAR (Dec. 3, 2020),
 https://www.indystar.com/story/news/health/2020/12/03/indiana-covid-deaths-hit-record-high-
 november/3797155001/
 8
  Executive Order 20-48, County—Based Measures and Restrictions Based on the Impact and
 Spread of the Coronavirus Disease (Nov. 19, 2020), available at
 https://www.in.gov/gov/files/Executive_Order_20-48_Color-Coded_County_Assessments.pdf

                                                3
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 4 of 17 PageID #: 704




 day positivity rate. Id. Counties rated Red have the highest number of active cases, followed by

 Orange, Yellow, and Blue. Id. Health guidelines depend on the county's color. Id. For counties

 designated as Orange, no more than 50 individuals may be present at an event "in a single space,

 indoors or outdoors, at the same time"; for counties designated as Red, the limit is 25 individuals.

 Id. Groups seeking to host an event with more individuals are required to submit a safety plan to

 the local board of health. Id. Vigo County is currently designated Orange, but local health officials

 expect Vigo County to turn Red by the week of December 6, 2020. 9 Due to rising number of

 COVID-19-related deaths, the Vigo County Health Department recently rented "four refrigerated

 semi-trailers" to serve as a temporary morgue, with a health department administrator stating, "We

 have to have some place for mass casualties to go, and this is one of those situations that is going

 to get worse before it gets better." 10

         B.      COVID-19 in the BOP

         Prisons have been hotspots for COVID-19 outbreaks. 11 There are many challenges in the

 prison setting that create an increased risk of a COVID-19 outbreak: prisoners and staff cannot

 appropriately practice social distancing; prisons lack adequate personal protective equipment;

 prisons are often poorly ventilated; and prisoners are transported between facilities, hospitals, and




 9
  WTHI-TV 10, Looking ahead to the future: Vigo County's COVID-19 status may turn red
 (Dec. 2, 2020), https://www.wthitv.com/content/news/Looking-ahead-to-the-future-Vigo-county-
 may-be-going-red--573268361.html
 10
   Sue Loughlin, Vigo County orders refrigerated trucks for bodies, TRIBUNE-STAR (Nov. 13,
 2020), https://www.tribstar.com/news/vigo-county-orders-refrigerated-trucks-for-
 bodies/article_a200de04-25c7-11eb-92b9-277611899579.html
 11
   See, e.g., Edmund L. Andrews, Why prisons and jails have become COVID hotspots, Stanford
 Engineering (Sept. 23, 2020), https://engineering.stanford.edu/magazine/article/why-prisons-
 and-jails-have-become-covid-hotspots

                                                  4
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 5 of 17 PageID #: 705




 court in multi-person vans. 12 Because of the inherent risk of exposure to COVID-19 in the

 correctional setting, the CDC has designated correctional officers as high priority to receive a

 vaccine once it becomes available. 13 As of December 1, 2020, in the United States more than

 227,300 prisoners have tested positive for COVID-19, and over 1,500 inmates have died. 14

 Specific to the Federal Bureau of Prisons (BOP), as of December 7, 2020, there are 124,610 federal

 inmates and approximately 36,000 staff members. Of those, 5,555 inmates and 1,613 staff are

 currently positive with COVID-19, over 22,600 inmates and 2,100 staff have recovered, and at

 least 151 inmates and 2 staff members have died. 15 At FCC Terre Haute, 264 inmates and 21 staff

 currently have COVID-19, 301 inmates and 48 staff have recovered, and at least 3 inmates have

 died. Id.

         Despite the surge in COVID-19 cases in Vigo County (and the rest of the country) and the

 current COVID-19 outbreak at FCC Terre Haute, the Department of Justice has scheduled five

 executions at FCC Terre Haute in December 2020 and January 2021: Brandon Bernard on

 December 10, Alfred Bourgeois on December 11, Lisa Montgomery on January 12, Cory Johnson

 on January 14, and Dustin Higgs on January 15. 16 Citing concern with the increase of COVID-19




 12
   CDC, COVID-19 in Correctional and Detention Facilities, United States, February – April
 2020 (May 6, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e1.htm
 13
    CDC, Meeting of the Advisory Committee on Immunization Practices (ACIP) (Nov. 23, 2020),
 https://www.cdc.gov/vaccines/acip/meetings/downloads/min-archive/summary-2020-11.pdf.
 14
      THE MARSHALL PROJECT, A State-by-State Look at Coronavirus in Prisons,
 https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons
 (last updated Dec. 7, 2020).
 15
   BOP, Covid-19 Cases, https://www.bop.gov/coronavirus/index.jsp. (last updated Dec. 7,
 2020).
 16
    Federal Bureau of Prisons, Scheduled Executions,
 https://www.bop.gov/resources/federal_executions_info.jsp

                                                 5
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 6 of 17 PageID #: 706




 cases, the American Bar Association, 17 members of Congress, 18 and a group of nearly 100 law

 enforcement professionals 19 have urged the government to postpone the executions until they are

 safe to conduct—perhaps until a vaccine is widely available. No state has held an execution since

 July 2020, and several state executions have been postponed for COVID-related reasons. 20

         FCC Terre Haute is situated on approximately 1,145 acres and is comprised of three

 separate prisons in three separate buildings: the United States Penitentiary (USP), which is a high

 security prison; the Federal Correctional Institution (FCI), which is a medium security prison; and

 the Federal Prison Camp (FPC), which is a minimum security prison camp. Dkt. 28-1 at ¶ 6. There

 is also a utility plant, a staff training center, the National Bus Center, a garage, and other buildings

 on the property. Id.

         The execution facility is separate from the other buildings. Id. It is approximately one

 hundred feet from the FCI but is physically separated by perimeter fencing and razor wire. Id. The

 execution facility is the equivalent of several city blocks from the FPC, which is further south on


 17
    Letter from ABA President Patricia Lee Refo to President Donald J. Trump (Nov. 12, 2020),
 https://www.americanbar.org/content/dam/aba/administrative/government_affairs_office/fed-
 executions-letter-111220.pdf
 18
    See, e.g., Letter from the Congressional Black Caucus to Attorney General William Barr (Nov.
 17, 2020),
 https://cbc.house.gov/uploadedfiles/cbc_letter_to_ag_barr_on_pending_executions.pdf.
 19
    Fair and Just Prosecution, Joint Statement by Criminal Justice and Law Enforcement Leaders
 in Opposition to Application of the Federal Death Penalty (Dec. 2020), available at
 https://fairandjustprosecution.org/wp-content/uploads/2020/12/FJP-Federal-Death-Penalty-Joint-
 Statement.pdf
 20
     See Death Penalty Information Center, Outcomes of Death Warrants in 2020,
 https://deathpenaltyinfo.org/stories/outcomes-of-death-warrants-in-2020 (showing last state
 execution held in Texas on July 8, 2020, and other cases postponed due to COVID-19) (last
 updated Nov. 30, 2020); Travis Loller, ASSOCIATED PRESS (Dec. 3. 2020), Tennessee inmate's
 execution put on hold due to COVID-19, https://abcnews.go.com/US/wireStory/tennessee-
 inmates-execution-put-hold-due-covid-19-74526641 (Tennessee Supreme Court indefinitely
 postponing inmate's execution "because of the multiple issues caused by the continuing COVID-
 19 pandemic.").
                                                    6
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 7 of 17 PageID #: 707




 the property, and even farther from the USP, which is south of the FPC. Id. The execution facility

 is quite small. The chamber is approximately ten feet by twelve feet and is flanked by three even

 smaller viewing rooms separated by plexiglass. See dkt. 13-5 at ¶ 9, dkt. 13-29 at ¶¶ 14–15.

        The BOP and FCC Terre Haute have issued a variety of directives in light of the pandemic.

 Dkt. 28-1 at ¶ 8. The guidelines are derived from the World Health Organization, the Centers for

 Disease Control (CDC), the Office of Personnel Management, and the Office of the Vice President.

 Id. The BOP announced agency-wide modified operations in response to COVID-19 on March 13,

 2020, 21 and the modifications remain in place to date. Id. BOP-wide modifications include the

 following measures, among others: (1) all staff, contractors, and visitors undergo temperature

 checks and COVID-19 screenings, with those who register a temperature of 100.4° Fahrenheit or

 higher denied access to the grounds; (2) as much as possible, staff are being assigned to the same

 posts and are not rotating; (3) inmate movement is limited so as to prevent congregating and to

 maximize social distancing; (4) all new intakes to an institution are screened for COVID-19, and

 those who test positive or exhibit symptoms are placed in medical isolation, while those who test

 negative and are asymptomatic are placed in quarantine. Id.

        At FCC Terre Haute, policies in place require all staff, inmates, and visitors to wear masks

 inside the institution, and masks are provided if a visitor does not have one. Id. at ¶ 9. Social

 distancing is practiced "[w]here possible." Id. Staff are required to self-report any COVID-19

 exposure (known or suspected) as well as any positive COVID-19 test. Id. at ¶ 10. Staff do not

 move between the separate facilities and buildings unless necessary, although some positions

 "by their nature involve working at multiple institutions, including custody staff, facilities staff, as



 21
   Federal Bureau of Prisons, Federal Bureau of Prisons COVID-19 Action Plan: Agency-wide
 Modified Operations, (Mar. 13, 2020), https://www.bop.gov/resources/news/20200313_covid-
 19.jsp
                                                    7
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 8 of 17 PageID #: 708




 well as medical, dental, and psychology staff." Id. FCC Terre Haute has multiple rapid Abbot test

 machines which are used to immediately test symptomatic inmates (and asymptomatic inmates

 with whom the sick inmates have been in close contact) in an effort to isolate and quarantine them

 more quickly. Id. at ¶ 12.

        Each execution will bring approximately 50 to 125 individuals to FCC Terre Haute.

 Dkt. 28-1 at ¶ 16. Each execution requires the efforts of approximately 40 BOP employees brought

 from out-of-state facilities ("the execution team") and approximately 70 FCC Terre Haute staff.

 Id. at ¶¶ 16–17, 22. The execution team does not quarantine upon their arrival in Indiana because

 they generally arrive only a few days prior to a scheduled execution. Id. at ¶ 17. The execution

 team is primarily engaged in duties in and around the execution facility and generally does not

 interact with inmates outside of the execution facility. Id. The execution team generally does not

 enter the FCI, USP, or FPC while at FCC Terre Haute, although some members of the team interact

 with FCC Terre Haute personnel incident to their role in the operation of the execution. Id. During

 these interactions, "BOP staff are required to wear masks and to the extent possible remain socially

 distanced." Id. The FCC Terre Haute staff who help facilitate execution-related events have duties

 such as managing check points and perimeter security, staffing the command center, and escorting

 witnesses and demonstrators. Id. at ¶ 22. These "FCC staff will have some interaction with both

 the public and the BOP personnel attending the execution." Id.

        Other individuals who otherwise would not be at FCC Terre Haute—including media

 witnesses, members of the defendants' legal team, victims' family members, and inmates' family

 members—also congregate at the prison to witness the execution. Id. at ¶ 16. These individuals do

 not enter FCI or interact with any FCC Terre Haute inmates other than the condemned. Id. at ¶ 19.

 Although demonstrators are permitted to demonstrate on FCC Terre Haute grounds, so far none



                                                  8
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 9 of 17 PageID #: 709




 have chosen to come onto the grounds, instead electing to demonstrate in an area across the street

 from the property. Id. at ¶ 21. If demonstrators choose to enter the property, they will be screened

 and temperature checked. Id. Further, the demonstration area is near the main public road and not

 near any of the prison buildings. Id.

        COVID-19 tests for BOP employees are conducted on a voluntary basis. Id. at ¶ 23. Eight

 federal executions have taken place this year, and only five to seven members of the BOP

 execution team have elected to be tested after returning to their home communities. Id. In July, a

 BOP staff member who had interacted with the execution team tested positive for COVID-19

 before an execution. Hartkemeyer v. Barr, 2:20-cv-00336-JMS-DLP, dkt. 77-1. Per BOP policy,

 contact tracing was immediately initiated to determine the staff member's close contacts, and no

 additional cases of COVID-19 were discovered as a result of traced persons' contact with the

 infected member. Dkt. 28-1 at ¶ 24.

        Although safety measures have been implemented, enforcement is another matter.

 Orlando Hall was the last person to be executed at FCC Terre Haute on November 19, 2020.

 Mr. Hall's spiritual advisor, Yusuf Ahmed Nur, witnessed the execution and observed several

 instances of non-compliance with the aforementioned policies. To attend the execution, Mr. Nur

 drove to the Vigo County Sheriff's office parking lot, where a BOP staff member drove him, three

 witnesses, two prison officials, and a chaplain in a van to USP for processing. Dkt. 13-29 at ¶ 5.

 The eight individuals were in the van with the windows rolled up for about 15 minutes. Id. He

 observed several BOP staff either not wearing masks or wearing them incorrectly. Dkt. 13-29 at

 ¶¶ 8, 11, 18. Mr. Nur alleges that neither of the two executioners wore masks at all within the

 execution chamber, id. at ¶ 15, but another witness attested that the two individuals wore masks

 except to make announcements as the execution process began, dkt. 33-2 at ¶¶ 6–7. Mr. Nur tested



                                                  9
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 10 of 17 PageID #: 710




  positive for COVID-19 shortly after the execution. Dkt. 13-29 at ¶¶ 25–29. Mr. Nur believes he

  contracted COVID-19 because of his participation in Mr. Hall's execution, but given his contact

  with his children and a host of other unknowns, the source of his illness is uncertain.

         Six execution team members also tested positive for COVID-19 approximately a week

  after Mr. Hall's execution. Dkt. 33-2 at ¶ 8. The government did not advise Mr. Nur about the

  positive tests amongst the execution team—although any contact between the COVID-positive

  execution team members and Mr. Nur is unclear—nor did the government contact Mr. Nur

  regarding his positive COVID-19 test results to conduct any contact tracing. Dkt. 29-6 at ¶¶ 9–10.

  The COVID-positive execution team members are following CDC guidelines with respect to

  whether they will travel to Terre Haute for the December executions. Dkt. 33-2 at ¶ 9.

         Plaintiffs Smith and Holm reside in FCI and thus do not interact with inmates on death

  row, who reside at USP, or with anyone in the execution facility. At FCI, they have also personally

  observed flouting of the COVID-19 safety policies, including lack of proper social distancing,

  little or no access to soap, lack of mask enforcement, sick inmates serving food, and a two-week

  disruption of hot water. Dkts. 13-15 at ¶¶ 30–32, 40–43; 13-21 at ¶ 17–23. Mr. Smith also believes

  from personal observation that there have been more COVID-19-related inmate deaths at FCC

  Terre Haute than reported on the BOP website. Dkt. 13-15 at ¶ 28. The plaintiffs' observations, of

  course, are not specific to execution-related events but the operation of the facility generally.

  Significantly, the plaintiffs acknowledge that these violations that affect them directly are not the

  subject of this lawsuit. See dkt. 31 at 13 ("While the COVID-mitigation efforts at FCC Terre Haute

  have indeed been insufficient, they are not the subject of this lawsuit.").

         According to the plaintiffs, the number of positive COVID-19 cases at FCC Terre Haute

  increased after the executions that took place in August and September. Dkt. 13-27 at ¶¶ 25;



                                                   10
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 11 of 17 PageID #: 711




  dkt. 13-1 at ¶¶ 60–62. Three executions took place the week of August 23, when there were 26

  positive cases at FCC Terre Haute. The next week, there were 88 positive cases, followed by

  another 32 the following week. After the executions that took place on September 22 and 24, the

  number of positive cases amongst inmates went from 2 to 7 new cases (Sept. 27–Oct. 3), the next

  week 8 more (Oct. 4–10), and the next week 19 more (Oct. 11−19). After Mr. Hall's execution,

  104 staff and inmates were positive as of November 27, and 285 inmates and staff are positive as

  of December 7. 22 However, COVID-19 cases have been increasing in Vigo County and Indiana

  generally these past few weeks. 23

            The Court held a hearing by video on December 8, 2020, to discuss the plaintiffs' motion

  for a preliminary injunction. Counsel for the government did not know whether any of the 21 staff

  who are currently COVID-positive were among the 70 FCC staff who performed execution-related

  duties at Mr. Hall's execution. Although contact tracing for the six COVID-positive execution team

  members was presumably conducted, see dkt. 28-1 at ¶ 24, counsel for the government did not

  know if contact tracing for these individuals resulted in the discovery of additional COVID-19

  cases at FCC Terre Haute. The Court is unfortunately hamstrung by the limited information the

  government chose to disclose.

                                           II.     Standing

            The defendants argue that the plaintiffs do not have standing to bring their Eighth

  Amendment claim because any future injury is speculative, not traceable to the defendants' actions,

  and cannot be remedied by the relief they seek. Dkt. 28 at 12−15. But the defendants' standing

  arguments rely on a number of disputed facts that need not be resolved at this stage. Compare id.


  22
       BOP, Covid-19 Cases, https://www.bop.gov/coronavirus/index.jsp (last visited Dec. 8, 2020).
  23
     Indiana COVID-19 Dashboard and Map, https://www.coronavirus.in.gov/2393.htm (last
  updated Dec. 7, 2020).

                                                   11
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 12 of 17 PageID #: 712




  at 12−14 (asserting that BOP has implemented "rigorous safety measures" and arguing that

  plaintiffs might be infected with COVID-19 whether or not executions go forward), with dkt. 14

  at 13−18 (alleging numerous breaches of these safety measures and arguing that executions

  increase the already existent risk of prisoners contracting COVID-19). The plaintiffs have

  sufficiently alleged that carrying out additional executions creates at least some additional risk that

  they will contract COVID-19. That is enough at this stage of proceedings, so the Court will not

  dismiss for lack of standing. See Booker-El v. Superintendent, Indiana State Prison, 668 F.3d 896,

  899 (7th Cir. 2012) ("[T]he injury-in-fact requirement can be satisfied by a threat of future harm

  or by an act which harms the plaintiff only by increasing the risk of future harm that the plaintiff

  would have otherwise faced, absent the defendant's actions." (quoting Pisciotta v. Old Nat'l

  Bancorp, 499 F.3d 629, 634 (7th Cir.2007)) (alteration in Booker-El).

                                    III.    Preliminary Injunction

         In deciding whether to issue a preliminary injunction to stay an execution, the Court must

  consider "(1) whether the stay applicant has made a strong showing that he is likely to succeed on

  the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance

  of the stay will substantially injure the other parties interested in the proceeding; and (4) where the

  public interest lies." Nken v. Holder, 556 U.S. 418, 434 (2009). "The first two factors . . . are the

  most critical." Id. The burden to show "likely" success is lightest when the prospect of irreparable

  injury is greatest, and vice versa. Mays v. Dart, 974 F.3d 810, 822 (7th Cir. 2020).

         A.      Likelihood of Success on the Merits

         The Eighth Amendment prohibits cruel and unusual punishment. Corollary to this

  prohibition is a duty upon prison officials, who must "ensure that inmates receive adequate

  food, clothing, shelter, and medical care, and must 'take reasonable measures to guarantee the



                                                    12
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 13 of 17 PageID #: 713




  safety of the inmates.'" Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer,

  468 U.S. 517, 526−27 (1984)). To prove Eighth Amendment deliberate indifference, the plaintiffs

  must show that the defendants knew of, but disregarded, a "substantial risk of harm" to their health.

  Goodloe v. Sood, 947 F.3d 1026, 1030−31 (7th Cir. 2020). The level of disregard required is

  roughly equivalent to criminal recklessness. Davis v. Kayira, 938 F.3d 910, 915 (7th Cir. 2019).

         The defendants do not dispute that contracting COVID-19 would be a serious harm. But

  they argue that conducting executions in the manner they have planned does not constitute

  deliberate indifference toward the plaintiffs.

         The plaintiffs make well-supported—though disputed—allegations that the defendants and

  prison staff could do more to prevent COVID-19 transmission in the prison. See, eg., dkt. 14

  at 13−14 (alleging that social distancing is impossible even in communal areas, that inmates

  commonly interact with others who have recently tested positive, that protective equipment is

  lacking, that inmates are required to reuse masks for months at a time, and that mask use is not

  enforced); see also dkts. 13-5 at ¶¶ 30–32, 40–43; 13-21 at ¶ 17–23 (supporting declarations).

  While certainly most disturbing, these allegations do not demonstrate a strong likelihood of

  success on the plaintiffs' claim that the defendants have shown deliberate indifference by making

  the decision to proceed with executions.

         The plaintiffs also make well-supported—though disputed—allegations that executions,

  like any mass gathering, are risky during the COVID-19 pandemic. See, e.g., id. at 14−18

  (describing multiple close contacts among those present, staff failures to wear masks properly or

  at all, and a spiritual advisor's positive COVID-19 test on November 29, 2020, following the

  execution of Orlando Hall on November 24). But the plaintiffs will not be present for the scheduled

  executions, and the Seventh Circuit has made clear that the defendants have nearly unfettered



                                                   13
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 14 of 17 PageID #: 714




  discretion to schedule executions, pandemic or no. See, e.g., Peterson v. Barr, 965 F.3d 549,

  552−53 (7th Cir. 2020) (rejecting as "frivolous" a victim's grandmother's claim to postpone the

  execution until after the resolution of the COVID-19 pandemic to ensure she could safely witness

  it).

            What the plaintiffs do not allege with sufficient evidentiary support is a causal relationship

  between the executions and the rate of COVID-19 infections in the general prison population. To

  be sure, the evidence shows—and common sense dictates—that carrying out executions on prison

  property with prison staff involved creates some additional risk of COVID-19 infection for

  prisoners, including the plaintiffs. But "[t]he Eighth Amendment demands that officials ensure

  'reasonable safety,' not that they protect against all risks." Estate of Simpson v. Gorbett, 863 F.3d

  740, 746 (7th Cir. 2017). To succeed on their claim, the plaintiffs must show, at least, that the

  decision to carry out executions during the pandemic creates substantial additional risks for their

  health.

            The plaintiffs' primary evidence of additional execution-based risk is the increase in

  positive cases at the prison following some of the execution dates. Dkt. 14 at 18−19; see dkt. 29-2

  at 7 (graph of new weekly positive cases in Vigo County and at FCC Terre Haute, from March 15

  to November 28, 2020). But the correlation is not consistent after each execution, and the most

  reasonable inference to draw from the plaintiffs' evidence is that FCC Terre Haute's infection rates

  are driven by the rates of infection in Vigo County. For each notable increase in positive cases at

  FCC Terre Haute, there is a corresponding increase over the prior two-to-three weeks in Vigo

  County. See dkt. 29-2 at 7. The correlation is not definitive, to be sure, but it seriously undermines

  the plaintiffs' contention that executions are driving the increases in positive COVID-19 cases. It




                                                     14
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 15 of 17 PageID #: 715




  is also consistent with the defendants' argument that FCC Terre Haute staff are more likely to be

  infected outside of work than when interacting with the execution team.

           The plaintiffs appeal to common sense and imply causation from some level of correlation

  between executions and COVID-19 cases at FCC Terre Haute. But without compelling scientific

  or statistical evidence, they do not have a strong likelihood of success on their Eighth Amendment

  claim.

           B.     Irreparable Injury, Defendants' Interests, and Public Interests

           The irreparable injury analysis here overlaps significantly with both standing and

  likelihood of success. As discussed above, the plaintiffs have not shown that they are likely to be

  infected with COVID-19 because of the scheduled executions, and thus have no demonstrated an

  irreparable injury.

           The defendants have a substantial legal interest in timely enforcement of criminal

  defendants' sentences, such that the Court should not stay an execution lightly. Bucklew v.

  Precythe, 139 S. Ct. 1112, 1133 (2019) ("Both the [government] and the victims of crime have an

  important interest in the timely enforcement of a sentence.");

           Finally, the constitutional right of plaintiffs' and/or the putative class members' to be free

  from unreasonable risk of exposure to COVID-19 is a significant public interest. See Awad v.

  Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012) ("[I]t is always in the public interest to prevent the

  violation of a party's constitutional rights." (quotation marks and citation omitted)). But this factor

  does not weigh heavily here because the plaintiffs have not shown that the scheduled executions

  will create a substantial additional risk to their health. 24




  24
    The Court makes no finding that the conduct of the executions will not create a substantial
  additional risk to the health of the other participants in the execution.
                                                      15
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 16 of 17 PageID #: 716




         Taken together, the Nken factors weigh against issuing a preliminary injunction, and thus

  the plaintiffs' motion must be denied.

                                           IV.     Conclusion

         Circuit precedent arising from prior recent executions makes clear the nearly limitless

  discretion the Attorney General possesses in conducting federal executions. The only limitation to

  such discretion argued here is the Eighth Amendment to the United States Constitution, and the

  plaintiffs have not met their burden of showing their constitutional claim is likely to succeed. That

  others, or a court, might exercise discretion differently in light of the risks presented by a deadly

  virus is not the relevant calculus.

         The plaintiffs' emergency motion for preliminary injunction, dkt. [12], is therefore denied.

  The plaintiffs' motion for leave to file post-hearing responses to the Court's questions, dkt. [36], is

  granted. The Court considered these responses in deciding the motion.

         IT IS SO ORDERED.




          December 8, 2020




                                                    16
Case 2:20-cv-00630-JMS-DLP Document 37 Filed 12/08/20 Page 17 of 17 PageID #: 717




  Distribution:

  Robert A. Burgoyne
  PERKINS COIE LLP
  rburgoyne@perkinscoie.com

  Sarah Howland
  PERKINS COIE LLP
  showland@perkinscoie.com

  John R. Maley
  BARNES & THORNBURG, LLP (Indianapolis)
  jmaley@btlaw.com

  Caroline M. Mew
  PERKINS COIE LLP
  cmew@perkinscoie.com

  Lisa A. Olson
  U.S. DEPARTMENT OF JUSTICE (Washington DC)
  lisa.olson@usdoj.gov

  Jordan L. Von Bokern
  U.S. DEPARTMENT OF JUSTICE (Washington DC)
  jordan.l.von.bokern2@usdoj.gov

  Shelese M. Woods
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  shelese.woods@usdoj.gov




                                       17
